THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TAMENEND MATTHEWS,
Plaintiff, :
V. > —3:18-CV-515
: (JUDGE MARIANI)
SHERRY BARBOUR, et al., : (Magistrate Judge Arbuckle)
Defendants.
ORDER

AND NOW, THIS / Ny DAY OF DECEMBER 2019, upon consideration of

Magistrate Judge William |. Arbuckle’s Report and Recommendation (“R&R”) (Doc. 19) for
clear error or manifest injustice,’ IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 19) is ADOPTED for the reasons set forth therein;
2. Plaintiffs Complaint (Doc. 1) is DISMISSED with prejudice pursuant to 28 U.S.C. §
1915(e)(2)(B)(ii)

3. The Clerk of Court is directed to CLOS

  

Robert D. Marian’
United States District Judge

 

1 Plaintiff did not file objections to the R&R which, when mailed to Plaintiff, was returned as
undeliverable. (Doc. 20.) Pursuant to the Standard Practice Order issued in this case on March 6, 2018,
Plaintiff was informed that “[a] pro se plaintiff has the affirmative obligation to keep the court informed of his
or her current address.” (Doc. 5 at 6.)
